Citation Nr: 1045173	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  06-34 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for a sleep 
disorder.

2. Entitlement to service connection for idiopathic hypersomnia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 
1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in October 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In April 2010, the Veteran testified at a hearing before the 
undersigned, via video-conference.  A transcript of the hearing 
is associated with the claims file.

In the rating decision on appeal, the RO reopened the Veteran's 
claim of entitlement to service connection for a sleep disorder 
and addressed the claim on the merits.  However, before the Board 
may reopen a previously denied claim, it must conduct an 
independent review of the evidence to determine whether new and 
material evidence has been submitted sufficient to reopen a prior 
final decision.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The Board notes that the Veteran also appealed the assigned 10 
percent rating for service-connected left knee chondromalacia.  
However, he then communicated that he was satisfied with the 
rating and did not wish to continue his appeal.  Thus, the Board 
no longer has jurisdiction over that issue. 

The issue of entitlement to service connection for 
idiopathic hypersomnia is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. In a final rating decision issued in February 1991, the RO 
denied service connection for a sleep disorder.

2. Evidence added to the record since the prior final denial in 
February 1991 is neither cumulative nor redundant of the evidence 
of record at that time and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The February 1991 decision is final; new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for a sleep disorder.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant the claim to reopen the 
previously denied claim seeking service connection for a sleep 
disorder is a full grant of the benefits sought on appeal, no 
further action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002) and the implementing 
regulations.

The Veteran contends that he has experienced episodes of sudden 
daytime sleepiness since service.  Thus, he contends that service 
connection is warranted for a sleep disorder.

In a February 1991 rating decision, the RO denied service 
connection for a sleep disorder.  The Veteran did not appeal this 
decision.  The next communication from him with regard to this 
claim was his March 2005 application to reopen his service 
connection claim for a sleep disorder, which is the subject of 
this appeal.  Thus, the February 1991 decision is final.  38 
U.S.C. § 4005(c) (1988) [38 U.S.C.A. § 7105 (West 2002)]; 38 
C.F.R. §§ 3.104, 19.129, 19.192 (1990) [38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2010)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

The Veteran filed his claim to reopen in March 2005; thus, the 
definition of new and material evidence applicable to the claim 
is as follows:

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record in February 1991 included statements from the 
Veteran, service treatment records and the report of a November 
1990 VA general medical examination.  Since that time, additional 
private and VA treatment records have been received.  The 
February 1991 decision denied the claim on the basis that the 
evidence of record did not establish a currently diagnosed sleep 
disability.  However, the newly received treatment records show 
that several sleep disorders have been suspected, including sleep 
apnea and narcolepsy.  A March 2005 letter by Dr. WJL indicates 
that polysomnogram results were consistent with idiopathic 
hypersomnia.  Accordingly, the Board concludes that this evidence 
is neither cumulative nor redundant of the evidence of record in 
February 1991 and raises a reasonable possibility of 
substantiating the Veteran's claim by addressing the element 
missing at that time.

In light of the above, the Board finds that new and material 
evidence sufficient to reopen the previously denied claim seeking 
service connection for a sleep disorder has been received.  
Therefore, the claim to reopen the previously denied claim of 
entitlement to service connection for a sleep disorder is 
granted.


ORDER

New and material evidence having been received, the claim to 
reopen the claim for service connection for a sleep disorder is 
granted.


REMAND

As the Board has determined that new and material evidence has 
been received to reopen the claim, the Board now finds that a 
remand is necessary prior to adjudicating the merits.  
Specifically, a VA examination is warranted in this case.

VA has a duty to provide a VA examination when the record lacks 
evidence to decide the Veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability may 
be associated with the established event, injury, or disease.  38 
C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In this case, the record demonstrates that the Veteran has a 
currently diagnosed disorder, and both the Veteran and his spouse 
have provided evidence that his hypersomnia has existed since 
service.  The Board notes that they are competent to state that 
he falls asleep.  See Shade v. Shinseki, No. 08-3548 (U. S. Vet. 
App. Nov. 2, 2010).  Further, a letter from Dr. WJL dated May 17, 
2005 states that idiopathic hypersomnia is a recognizable sleep 
disorder with unknown etiology, but a well-known subtle onset and 
slow progression.  Dr. WJL opined that it is certainly possible 
that the disorder could have initially manifested during military 
service.  In light of these facts, the Board concludes that the 
Veteran should be scheduled for a VA examination to assess the 
existence and etiology of his idiopathic hypersomnia. 

The Veteran must be advised of the importance of reporting to the 
scheduled VA examination and of the possible adverse 
consequences, to include the denial of his claim, of failing to 
so report.  See 38 C.F.R. § 3.655 (2010).

Additionally, although the Veteran has testified that his sleep 
disorder treatment is primarily with private providers, the 
record shows that he does also seek VA treatment.  The most 
recent VA treatment record is from the Montgomery VA Medical 
Center (VAMC) and is dated in September 2009.  Thus, all VA 
treatment records from the Montgomery VAMC dated from September 
2009 onward should be obtained.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file).

Accordingly, the case is REMANDED for the following action:

1.	Obtain VA treatment records from the 
Montgomery VAMC dated from September 2009 
onward.  All requests and responses, 
positive and negative, should be 
associated with the claims file. 

2.	Schedule the Veteran for a VA examination 
in order to ascertain the existence and 
etiology of his idiopathic hypersomnia.  
The claims file should be made available 
for review, and the examination report 
should reflect that such review occurred.  
Upon a review of the record and 
examination of the Veteran, the examiner 
should respond to the following:

Is it at least as likely as not 
(50 percent probability or greater) 
that any sleep disorder exhibited by 
the Veteran currently, i.e., at the 
time he filed his claim in March 2005 
to the present, is causally or 
etiologically related to his military 
service?
		
A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

3.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated, 
to include all evidence received since the 
December 2009 supplemental statement of 
the case.  If the claim remains denied, 
the Veteran and his representative should 
be issued another supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


